ACCEPTED
                                                                                                       01-14-00795-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                   6/9/2015 3:45:33 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

                                                               No. 01-14-00795-CV

                                    IN THE COURT OF APPEALS              FILED IN
                                                                  1st COURT OF APPEALS
                                FOR THE FIRST JUDICIAL DISTRICT       HOUSTON, TEXAS
                                        HOUSTON, TEXAS            6/9/2015 3:45:33 PM
                        __________________________________________________
                                                                  CHRISTOPHER A. PRINE
                                                                                    Clerk
                                GERALD E. GILBERT, TDCJ No. 1236206
                                          Plaintiff-Appellant,
                                                    v.
                           TEXAS DEPARTMENT OF CRIMINAL JUSTICE, et al.,
                                         Defendants-Appellees
                         _________________________________________________

                              On Appeal from the 412th Judicial District Court
                                         Brazoria County, Texas
                                     Trial Court Cause No. 76482-I
                         _________________________________________________

                            APPELLEES’ NOTICE OF DESIGNATION OF
                                   NEW ATTORNEY-IN-CHARGE
                         _________________________________________________

              Appellees The University of Texas Medical Branch (“UTMB”), Paul Strunk,

Glenda Adams, Stephen Smock, and Tawana Smith submit this Notice of

Designation of New Attorney-in-Charge. Appellees are represented by the Office of

the Attorney General for the State of Texas. The previous attorney-in-charge was

Kyle Smith, Assistant Attorney General, in the Law Enforcement Defense Division.

This case has been administratively reassigned to Assistant Attorney General Daniel

C. Neuhoff.1

                                                            
1
 This is not a substitution of counsel; counsel is and will remain the Attorney General for the
State of Texas.
                                                                       0
 
      All parties and the Court are on notice of the change in the attorney-in-charge

of this case and Appellees’ request that all future documents be forwarded to Daniel

C. Neuhoff in the Attorney General’s Office at the same address.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      CHARLES E. ROY
                                      First Assistant Attorney General

                                      JAMES E. DAVIS
                                      Deputy Attorney General for Civil Litigation

                                      KAREN D. MATLOCK
                                      Assistant Attorney General
                                      Chief, Law Enforcement Defense Division

                                      /s/ Daniel C. Neuhoff
                                      DANIEL C. NEUHOFF
                                      Assistant Attorney General
                                      Texas Bar No. 24088123
                                      daniel.neuhoff@texasattorneygeneral.gov

                                      Law Enforcement Defense Division
                                      P. O. Box 12548, Capitol Station
                                      Austin TX 78711
                                      (512) 463-2080/Fax (512) 936-2109

                                      ATTORNEYS APPELLEES UTMB, PAUL
                                      STRUNK, GLENDA ADAMS, STEPHEN
                                      SMOCK AND TAWANA SMITH




                                         1
 
                            NOTICE OF ELECTRONIC FILING

       I, DANIEL C. NEUHOFF, Assistant Attorney General of Texas, certify that I have

electronically submitted for filing a true and correct copy of the above and foregoing Notice of

Designation of New Attorney-in-Charge in accordance with the Electronic Case Files system on

June 9, 2015.


                                            /s/ Daniel C. Neuhoff
                                            DANIEL C. NEUHOFF
                                            Assistant Attorney General

                               CERTIFICATE OF SERVICE

       I, DANIEL C. NEUHOFF, Assistant Attorney General of Texas, certify that I have

served Plaintiff with a true and correct copy of the above and foregoing Notice of Designation

of New Attorney-in-Charge on June 9, 2015, as follows:


Gerald Gilbert, TDCJ No. 1236206
Ramsey Unit
1100 FM 655
Rosharon, TX 77583
Pro Se Plaintiff-Appellant

                                            /s/ Daniel C. Neuhoff
                                            DANIEL C. NEUHOFF
                                            Assistant Attorney General




                                               2